Filed 7/26/22 P. v. Nolkemper CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                                      B308784

          Plaintiff and Respondent,                               (Los Angeles County
                                                                  Super. Ct. No.
          v.                                                      LA030060)

 HENRY NOLKEMPER,

          Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed.
      Lara Hoffman for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Michael C. Keller, Deputy Attorney
General, for Plaintiff and Respondent.
       Some 20 years ago, defendant and appellant Henry
Nolkemper, also known as Alejandra Nolkemper, (defendant) was
convicted of second degree burglary for breaking a window at
Christ Chapel of the Valley in North Hollywood (the Church).
Defendant now appeals from a trial court order denying her
petition to reclassify her burglary conviction as misdemeanor
shoplifting under section 459.5 to the Penal Code.1 We consider
whether defendant’s crime meets the elements of shoplifting such
that she could be entitled to resentencing—we focus, in
particular, on whether the Church qualifies as a “commercial
establishment.”

                         I. BACKGROUND
       The building the Church leased to hold religious services
like bible study classes also houses a small bookstore. The
Church was generally open to the public from 9:00 a.m. until 5:00
p.m. during the week, but it was closed on Mondays.
       On Thursday, April 10, 1997, police officers responded to a
call of a possible burglary at the Church. A Church official told
responding officers that he locked up at the Church the day
before at about 9:30 p.m. and discovered a broken window in one
of the Church’s rooms at about 11:30 a.m. that morning. The
room with the broken window was locked from both the inside
and out (such that someone breaking in could not gain further

1
      Penal Code section 459.5 defines shoplifting as entering a
commercial establishment with intent to commit larceny while
that establishment is open during regular business hours, where
the value of the property that is taken or intended to be taken
does not exceed nine hundred fifty dollars ($950). Undesignated
statutory references that follow are to the Penal Code.




                                2
entry to the Church building without somehow overcoming the
deadbolt) and it was not the room where the bookstore was
located.2
      Approximately a year later, defendant went to a police
station and claimed to have committed “between 50 and 100
church burglaries”; she directed officers to five specific locations
she burglarized, including the Church. Defendant was charged
with burglarizing the Church and the four other locations, and
she pled guilty to the charges.3 The trial court initially sentenced
defendant to 129 years to life in prison pursuant to the “Three
Strikes” law (her prior “strike” convictions were for robbery and
assault with a firearm, both in 1987). Later, however, the court
granted a motion from the People to dismiss four of the five
burglary convictions in the interest of justice and the court
resentenced defendant to 25 years to life in prison.
      Decades later, in 2020, defendant filed a petition to recall
her sentence pursuant to section 1170.18, which was added to the
Penal Code as part of Proposition 47, the Safe Neighborhoods and
Schools Act of 2014.4 As authorized by section 1170.18, defendant

2
      It appeared the person who broke the window, later
identified as defendant, unsuccessfully tried to open the door.
3
      Defendant was adamant that she wanted to plead guilty
against the advice of her appointed attorney (who refused to
represent her in entering the plea; she represented herself). She
later moved to withdraw her pleas but the motion was denied.
4
       Defendant also pursued recall of her sentence via section
1170.126, which was added to the Penal Code by the Three
Strikes Reform Act of 2012 (Proposition 36). The trial court
denied defendant’s Proposition 36 sentence recall petition based
on its finding that defendant posed an unreasonable risk of




                                 3
argued she would have been guilty of misdemeanor shoplifting,
as defined in section 459.5, if that statute had been in effect at
the time of her burglary offense. She asked the trial court to
recall her burglary sentence and resentence her to the
misdemeanor offense.
       The trial court held an eligibility hearing and denied
defendant’s petition. Relying on this court’s decision in In re J.L.
(2015) 242 Cal.App.4th 1108 (J.L.), the trial court found
defendant was not eligible for recall of sentence because the
Church was not a “commercial establishment.” The court
acknowledged the Church “incidentally . . . operated a bookstore”
but concluded the Church was not “primarily engage[d] in selling
that merchandise, but rather served as a place of worship.” The
trial court further found, as an independent ground for denying
defendant’s section 1170.18 petition, that it was “reasonable to
infer that the [C]hurch was not open for worship when
[defendant] committed the offense” and, thus, that “the People
have also established beyond a reasonable doubt that the
burglary did not occur during the [C]hurch’s hours of operation.”
       Defendant appealed from the trial court’s ruling, and this
court stayed the appeal and remanded to the trial court with
directions to reconsider its ruling in light of a reply brief from
defendant that was apparently lost and not before the trial court
at the time of its ruling. The trial court reconsidered the matter
and adhered to its prior ruling that the motion should be denied
because defendant’s offense did not occur during the Church’s
regular business hours. Having so found, the court determined it


danger to public safety. This court affirmed on appeal. (People v.
Nolkemper (Jan. 10, 2018, B279069) [nonpub. opn.].)




                                 4
need not reach the question of whether the Church was a
commercial establishment.

                           II. DISCUSSION
       As we have already mentioned in the margin, “[s]hoplifting
is defined as the act of entering a commercial establishment with
intent to steal property while the establishment is open during
regular business hours, where the value of the property taken or
intended to be taken is $950 or less—an act that had formerly
been punishable as felony burglary.” (People v. Colbert (2019) 6
Cal.5th 596, 598 (Colbert).) For defendant to be eligible for
section 1170.18 relief, it must be true that her burglary of the
Church meets all four elements of the misdemeanor shoplifting
statute: (1) entry into a commercial establishment, (2) with intent
to steal, (3) while the establishment is open during regular
business hours, and (4) the value of the property taken or
intended to be taken does not exceed $950. As we explain, the
trial court correctly found defendant was ineligible for
Proposition 47 relief on the first of these elements: the Church is
not an establishment “primarily engaged in commerce, that is,
the buying and selling of goods or services.” (J.L., supra, 242
Cal.App.4th at 1114.)
       Ordinarily, churches are not commercial establishments.
Churches are spaces for shared religious connection, worship, and
ministry; as the trial court more colorfully put it, churches are “in
the business of saving souls, not buying and selling goods.”5 The

5
      Defense counsel asserts there is no evidence in the record
that suggests the Church is any different than two Elvis
Pressley-themed chapels counsel researched on the internet that
appear to primarily be in the business of selling wedding




                                 5
question, then, is whether the presence of a small bookstore
offering religion-themed items means defendant can nonetheless
be eligible for section 1170.18 relief here.
       It does not, for two reasons. First, as J.L. holds,
commercial establishments are those that are “primarily”
engaged in the buying or selling of goods. (J.L., supra, 242
Cal.App.4th at 1114.) The evidence in the appellate record
describing and depicting the bookstore in this church leaves no
doubt that its sales are not the activity in which the
establishment is primarily engaged. Second, even if J.L.’s
emphasis on the activities in which an establishment primarily
engages were too broad a mode of analysis in a particular case,
our Supreme Court’s opinion in Colbert, supra, 6 Cal.5th 596
indicates courts should focus on the particular location in an
establishment that a defendant entered and the property that a
defendant stole or intended to steal. (Id. at 598, 604, 608 [the
offense is burglary, not misdemeanor shoplifting, where the
defendant “enter[s] an interior room [of a convenience store or
gas station] that is objectively identifiable as off-limits to the
public with intent to steal therefrom”].) The record in this case
establishes defendant broke a window in a double-deadbolted
area obviously not open to the public, and nothing in our record
suggests she attempted to enter the Church to steal copies of
“Walking With the Savior” or any of the other items the bookstore

packages. That overstates the matter. The declaration from the
pastor and founder of the Church states the Church holds bible
study classes every week, and the materials available for
purchase in the Church’s bookstore have an obvious religious
character that bear no similarity to an Elvis Pressley-themed
wedding.




                                6
had available for purchase—indeed, the available evidence is to
the contrary.6
      Because we conclude the Church does not qualify as a
commercial establishment we need not discuss the Church’s
regular business hours or the other elements of a proper section
459.5 showing. Defendant is ineligible for section 1170.18 relief.
(§ 1170.18, subds. (a)-(b).)

                           DISPOSITION
      The trial court’s order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       BAKER, Acting P. J.


We concur:



      MOOR, J.                                         KIM, J.




6
      The information before the court when defendant was
sentenced for burglary indicated she stole electronic equipment
and office supplies (plus a mirror) from the other burglarized
churches.




                                 7